Title: To Benjamin Franklin from Jacques-Julien Richard de La Prade, 24 August 1777
From: La Prade, Jacques-Julien Richard de
To: Franklin, Benjamin


Monsieur,
A montbrison le 24e aoust 1777.
Mes compatriotes parlent de vous avec tant de vénération, que je ne crains point de vous prier de favoriser un projet que j’ai conçû depuis quelques années, d’aller etudier la medecine des climats dans les colonies anglaises. On dit que vous etes humain, vrai philosophe et que vous protegez ceux qui cultivent les sciences; ne dois-je pas espérer que vous voudrez vous intéresser à moi? Mais quels sont monsieur, les titres et les recommendations que je puis avoir auprès de vous pour en etre ecouté? Le désir seul d’acquérir des connaissances qui puissent etre utiles à mes semblables, et de sortir de l’obscurité ou je suis plongé dans une petite ville de province où j’exerce la medecine dépuis sept ans, m’a enhardi a avoir l’honneur de vous ecrire; et je me suis flâté que ma démarche ne serait pas vaine. Je ne suis encore connû dans la république des lettres que par quelques memoires de chymie qui m’ont fait adopter parmi les membres de l’académie de lyon; si je puis passer dans votre patrie sous vos auspices, je tacherai de faire des observations propres a reculer les bornes de l’art de guérir. La guerre qui désole vos colonies dépuis trop longtems, est un théatre où un medecin peut s’eclairer et rendre à la vie un milier de malheureux qui combatent pour leur liberté.
Voudrez-vous bien me marquer, monsieur, si je puis espérer d’etre acceuilli parmi vos compatriotes, et si vous aurez la bonté de me donner quelques lettres de recommendation pour la colonie où vous croirez que la présence d’un medecin sera la plus necessaire? Si vous desirez des eclaircissemens sur mon compte, je vous donnerai ceux que vous jugerez à propos. J’ai l’honneur d’etre avec une estime respectueuse, Monsieur, Votre très humble et très obeissant serviteur
Richard DE LA Prademedecin ordinaire du roy
 
Addressed: A Monsieur / Monsieur franclin, / A passy près paris
